Citation Nr: 1609152	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-24  041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Esq.


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from May 1953 to September 1957.  He died in October 2011.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The case is currently under the jurisdiction of the RO in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The Veteran's death certificate confirms the Veteran died in October 2011, as a result of hypertensive and arteriosclerotic cardiovascular disease.  There were no other significant conditions contributing to death listed on the death certificate. 

The appellant contends the Veteran's cardiac-related death was related to his service-connected schizophrenia, which was evaluated as 70 percent disabling.  In support of this contention, the appellant submitted a summary of an article from the American Journal of Human Genetics, titled "The Link Between Schizophrenia and Heart Disease" from a search on PsychCentral.com.  

The appellant has not been provided a VA medical opinion to determine whether the Veteran's service-connected schizophrenia was a substantially contributory cause of his death.  The Board is of the opinion that a medical opinion is warranted pursuant to VA's duty to assist.  See 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from an appropriate VA examiner to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's schizophrenia was a principal or contributory cause of his death.  The opinion should address whether schizophrenia was an immediate or underlying cause of death or whether schizophrenia contributed substantially or materially; that it combined to cause death or that it aided or lent assistance to the production of death.  In answering these questions, the examiner is asked to address the medical literature (cited above) submitted by the appellant, regarding the connection between heart disease and schizophrenia.

The claims files must be reviewed and such noted in the medical opinion report.  A complete explanation must be given for all opinions and conclusions expressed.

2.  Then, the AOJ should adjudicate, on the merits, the issues of entitlement to service connection for the cause of the Veteran's death and entitlement to Dependency and Indemnity Compensation (DIC).  If any determination remains adverse to the appellant, the appellant and her representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

